AitletoN, C. J.
The plaintiff corporation erected two booms, the upper or Argyle boom and the lower boom, both comprised within the limits of “ the boom.”
The upper or Argyle boom is some miles up the river from the lower boom. Both together constitute the plaintiff corporation. The owners of logs at the Argyle boom after receiving them on the buoys from the defendants (rafted), place them on the shore of the river for safe keeping until removed to the mills below for manufacture; such logs remain there for days, and even for months. Some of them escape and go into the lower boom. Some by stress of weather and storms are detached from the shores and go into the lower boom ; some are detached by the owners and driven into the lower boom for shelter and safety daring the winter. All such logs detached from the shores, on passing into the lower boom become intermingled with logs that come into the lower boom without passing through the upper boom, and are again rafted at the lower boom.
The question presented for the determination of the court is this : When logs are rafted at the Argyle boom, and the rental of nine cents per thousand feet has been paid by the defendants to the plaintiffs on such logs, and the logs afterwards, as before stated, go into the lower boom and are rafted there, are the defendants liable to the plaintiffs for another and additional rental of nine cents per thousand feet on such logs ?
The rights of the parties litigant depend upon the construction to be given to the several legislative acts by and under which they exist.
The boom was incorporated in 1832, and its limits, embracing the river between the upper and lower boom, fixed, and by c. 299, § 2, approved April 5, 1854, the limits were extended to the bead of Olanion Island, and it was provided that “ said corporation shall have the exclusive right within said limits to boom, pick up and raft logs, and are authorized to raft the same at such places from their booms, as they shall deem necessary.”
By § 3 it is made “the duty of log-owners to receive and take *536away their logs as the same shall be rafted and fastened to the buoys; and if they shall neglect so to do and suffer them to accumulate so as to retard the rafting, then the corporation may run them away and hitch them to the shores below, and for doing .the same shall be entitled to receive the sum of four cents each for the logs thus run away.”
It is thus seen that the rights of the plaintiffs within their limits are exclusive, and that if there be neglect on the part of the log-owners, so as to retard their operations, the logs may be removed by the plaintiffs and at the cost of the log-owners. The logs too are to be rafted from the plaintiffs’ boom at such places as they shall deem necessary.
By c. 298, approved April 5, 1854, the defendant corporation received their charter,' and that of the Penobscot Boom Corporation was amended.
By § 9, “Instead of the toll or boomage now allowed to the proprietors of the Penobscot Boom Corporation, there shall be allowed and paid to them by the association as and for a full equivalent for the use of said boom, shore, buildings, and other structures connected therewith the sum of ten* cents for each and every thousand feet of logs, and other lumber passing through said booms for the term of fifteen years next ensuing, and without being subject to alteration by the legislature during that time.”
The toll allowed is for the use of the boom and its appurtenances. It is for logs and lumber passing through “ said booms.” Whether there are one or more.raftings within the limits of the boom, the rafts pass through “ the said booms ” but once. “ The said booms ” are, obviously, the upper and lower booms. But one toll is given and it is for the use of the plaintiffs’ booms and other erections and for that only, and that toll the statute declares shall be a “full equivalent” for such use. The log-owners as a matter of convenience and arrangement, may take the logs when rafted, before they reach the lower boom. But if rafted, and taken at the lower boom, the logs have only passed through the booms. *537The vai'ious acts for which compensation is sought, were done within the exclusive limits of the plaintiff corporation and in the use of its booms and appurtenances. Double toll was not to be exacted. The “ full equivalent ” for the “ use,” of the plaintiffs’ booms and appurtenances, as provided by statute, has been paid, and the plaintiffs are not entitled to further or additional compensation. Judgment for defendants.
CuttiNG, Wai.ton, Dickhrkon, and BaRROws, JJ., concurred.

Keduced to nine cents by an act approved April 5,1869.